DETAILED ACTION
This final action is in response to amendment filed on May 28, 2022. In amendment, claims 1-20 are pending, with claims 1, 8, and 15 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to the rejections of claim(s) 1-20 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made. 
Applicants’ arguments, with regards to Kalra reference, have been fully considered but they are not persuasive.
In the response filed on May 28, 2022, applicant argues in substance that:
The service characteristics of Kalra, however, does not disclose "preset link configuration rule comprises: link name matching and/or link type matching". That is, nothing in Kalra discloses link configuration rule that includes matching of link names or link types (from remarks pg. 12).
The examiner respectfully disagrees. Kalra reference teaches the limitations above. Kalra teaches that the new CPD automatically configures itself to join the existing shared service based on the discovered information. For example, if the shared service is a VPN, the new CPD may automatically establish an IPsec tunnel to the hub device of the VPN in the case of a hub and spoke VPN. In another VP example, the new CPD may establish tunnels to each of the network devices belonging to the common VPN in the case of a mesh VPN (Kalra col. 8 lines 3-11). These citations indicate that configuration rules are used here to establish the tunnels based on conditions such as hub and spoke or mesh VPN. Kalra further teaches that the discovered information is identified by identifying common [comparing/matching] service related characteristics between new CPD info and its own stored information to identify other CPDs that share service related characteristics with the new CPD (see Kalra Fig. 3 at 144, col. 7 lines 43-46). Kalra also teaches that service related characteristics may include, for example, a virtual private network (VPN) identification [link name] and type of VPN [link type] (Kalra col. 4 lines 65-67). Therefore, the configuration rules for establishing the tunnels of Kalra include link name matching and/or link type matching. The motivation is for automatically establishing an IPsec tunnel as indicated in Kalra col. 8 line 7.
 
Claim Objections
Claims 15-20 are objected to because of the following informalities: 
In claims 15-20, “new” should read “previous presented”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huynh Van et al. (US 2010/0142410, Pub. Date Jun. 10, 2010, hereinafter “Van”), in view of Kalra (US 7,421,483, Date of Patent Sep. 2, 2008).
As per claim 1, Van discloses a link configuration (Van Fig. 5 and Para. [0029], generating VPN Customized Configuration) method, comprising: 
obtaining, by a controller, a first link profile for a first site (see Van Fig. 20, user entry VHE Template ~201 [first link profile]; Van Para. [0019], The term "VHE", unless explicitly stated to the contrary, can refer to the "VPN head-end", "VPN aggregator" or "hub" [first site]; Van Para. [0041], Once the information in Web GUI (034) has been entered by the user, the customized endpoint configuration can be automatically generated by the remote device automation engine (040) [controller]) and a second link profile for a second site (see Van Fig. 26, user entry CPE Template ~401 [second link profile]; Van Para. [0019], The term "CPE", unless explicitly stated to the contrary, can refer to "Customer Premises Equipment", "VPN device" or "spoke" [second site]) from a link profile library (Van Para. [0044-0045], The data can comprise the endpoint profiling elements (e.g., templates) of the network… the configuration engine (036) can use the profiling elements [link profiles] stored in the database (037) to build the target endpoint (013) configuration), wherein the link profile library comprises a plurality of link profiles (Van Para. [0044-0045], The data can comprise the endpoint profiling elements (e.g., templates) of the network… the configuration engine (036) can use the profiling elements [link profiles] stored in the database (037) to build the target endpoint (013) configuration); 
obtaining, by the controller, preconfigured global configuration information (Van Fig. 20, Retrieve All Available Global Subnets at 156), wherein the global configuration information comprises an address pool (Van Fig. 20, subnets ~670 [address pool]; Van Para. [0211], The first available IP address can also be retrieved in 159 from the subnet repository [670]); 
generating, by the controller, a first link configuration parameter of the first site (see Van Fig. 20, parameters for VHE Interfaces ~320) and a second link configuration parameter of the second site (see Van Fig. 24, parameters for CPE Interfaces ~520) based on the address pool, the first link profile, and the second link profile (see Van Figs. 20 & 24, parameters for VHE Interfaces ~320 and for CPE Interfaces ~520 based on VHE Template ~201 [first link profile], CPE Template ~401 [second link profile], subnets ~670 [address pool]);
sending, by the controller, the first link configuration parameter to the first site (Van Para. [0029], deploying, using at least one scheduler, the configurations to the endpoints of the virtual private network; Van Fig. 21, VHE DMVPN Settings ~340); and 
sending, by the controller, the second link configuration parameter to the second site (Van Para. [0029], deploying, using at least one scheduler, the configurations to the endpoints of the virtual private network; Van Fig. 26, CPE DMVPN Settings ~540).
Van does not explicitly disclose:
generating, by the controller, a first link configuration parameter of the first site and a second link configuration parameter of the second site based on the address pool, the first link profile, and the second link profile and according to a preset link configuration rule.
Kalra teaches:
generating, by the controller, a link configuration parameter according to a preset link configuration rule (Kalra col. 8 lines 3-11, the new CPD automatically configures itself to join the existing shared service based on the discovered information (108). For example, if the shared service is a VPN, the new CPD may automatically establish an IPsec tunnel to the hub device of the VPN in the case of a hub and spoke VPN. In another VP example, the new CPD may establish tunnels to each of the network devices belonging to the common VPN in the case of a mesh VPN. These indicate that configuration rules are used here to generate configuration for establishing the tunnels based on conditions such as hub and spoke or mesh VPN).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Van in view of Kalra for generating, by the controller, a first link configuration parameter of the first site and a second link configuration parameter of the second site based on the address pool, the first link profile, and the second link profile and according to a preset link configuration rule.
One of ordinary skill in the art would have been motived it offers the advantage of automatically establishing an IPsec tunnel (Kalra col.8 line 7).

Claim 8 is device claim reciting similar subject matters to those recited in the method claim 1, and is rejected under similar rationales. Van also discloses:
a memory, configured to store a program instruction; and a processor, configured to execute the program instruction, to implement the following method (Van Para. [0016], systems comprised of processing units and arithmetic-logic circuits coupled to computer memory… to store data and program instructions, and programmed steps of the method of the invention for execution by a processing unit).

Claim 15 is non-transitory computer-readable medium claim reciting similar subject matters to those recited in the method claim 1, and is rejected under similar rationales. Van also discloses a non-transitory computer-readable medium storing instructions, which when executed by a processor, cause the processor to perform operations (Van Para. [0016], systems comprised of processing units and arithmetic-logic circuits coupled to computer memory… to store data and program instructions, and programmed steps of the method of the invention for execution by a processing unit).


Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh Van et al. (US 2010/0142410, Pub. Date Jun. 10, 2010, hereinafter “Van”), in view of Kalra (US 7,421,483, Date of Patent Sep. 2, 2008), in view of Wu (WO 2015/007196, Pub. Date Jan. 22, 2015).
As per claim 2, Van-Kalra discloses the method according to claim 1 as set forth above, Van does not explicitly disclose wherein the method further comprises: 
obtaining, by the controller, a public IP address of a hub site if the first site or the second site is the hub site.
Wu teaches:
obtaining, by the controller, a public IP address of a hub site if the first site or the second site is the hub site (Wu Page 6, lines 12-14, information of the Hub device or Spoke device may be obtained from the address mapping information, e.g. a public address and a private address of the Hub device).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Van in view of Wu for obtaining, by the controller, a public IP address of a hub site if the first site or the second site is the hub site.
One of ordinary skill in the art would have been motived it offers the advantage of discovering a VPN device of a current branch VPN (Wu Page 4, lines 24-25).

Claim 9 is device claim reciting similar subject matters to those recited in the method claim 2, and is rejected under similar rationales.

Claim 16 is non-transitory computer-readable medium claim reciting similar subject matters to those recited in the method claim 2, and is rejected under similar rationales.

Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh Van et al. (US 2010/0142410, Pub. Date Jun. 10, 2010, hereinafter “Van”), in view of Kalra (US 7,421,483, Date of Patent Sep. 2, 2008), in view of Saito et al. (US 2011/0122880, Pub. Date May 26, 2011).
As per claim 3, Van-Kalra discloses the method according to claim 1 as set forth above, Van also discloses wherein each of the plurality of link profiles comprises a gateway type, a link type, a link name (Van Figs. 16-17, platform type, interface type, interface ID).
Van does not explicitly disclose:
profile comprises a wide area network side physical port number of a gateway.
Saito teaches:
profile comprises a wide area network side physical port number of a gateway (Saito Fig. 3 and Para. [0040], the gateway device 200 stores a corresponding relation in a NAPT table 220; Saito Para. [0043], the conversion port number 224 is a WAN side port number of the gateway device 200).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Van with the teaching of Saito for profile comprises a wide area network side physical port number of a gateway.
One of ordinary skilled in the art would have been motivated because it offers the advantage of providing port information for accessing resources of the WAN side network (Saito Para. [0037]).

As per claim 4, Van discloses the method according to claim 3 as set forth above, Van also discloses wherein the link profile further comprises: an uplink bandwidth and/or a downlink bandwidth (Van Para. [0163], US VHEs (3050) is a VHE Template assigned to Network ID 255001 (3055) with… the amount of protected bandwidth is 10 Mbps).

Claims 10-11 are device claims reciting similar subject matters to those recited in the method claims 3-4 respectively, and are rejected under similar rationales.

Claims 17-18 are non-transitory computer-readable medium claims reciting similar subject matters to those recited in the method claims 3-4 respectively, and are rejected under similar rationales.

Claims 5-6, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh Van et al. (US 2010/0142410, Pub. Date Jun. 10, 2010, hereinafter “Van”), in view of Kalra (US 7,421,483, Date of Patent Sep. 2, 2008), and further in view of Morita (US 2013/0160076, Pub. Date Jun. 20, 2013).
As per claim 5, Van-Kalra discloses the method according to claim 1 as set forth above, Van does not explicitly disclose wherein the preset link configuration rule comprises: link name matching and/or link type matching, wherein when the preset link configuration rule comprises a plurality of rules, a priority of
a former rule is higher than a priority of a latter rule.
Karla teaches:
the preset link configuration rule comprises: link name matching and/or link type matching (Kalra Fig. 3, identify common service related characteristics at 144; Kalra col. 7 lines 43-46, Each queried public device (140) receives this information (142) and compares it to its own stored information to identify other CPDs that share service related characteristics with the new CPD (144); Kalra col. 4 lines 65-67, service related characteristics may include, for example, a site identification, a virtual private network (VPN) identification [link name], topology of the VPN, e.g., hub-spoke or mesh, information about CPD 12A, e.g., product type, version, and the like, IP address. Quality of Service (QoS) information, and type of VPN [link type]).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Van in view of Kalra the preset link configuration rule comprises: link name matching and/or link type matching.
One of ordinary skill in the art would have been motived it offers the advantage of automatically establishing an IPsec tunnel (Kalra col.8 line 7).
	Van-Kalra does not explicitly disclose:
	wherein when the preset link configuration rule comprises a plurality of rules a priority of a former rule is higher than a priority of a latter rule.
Morita teaches:
when the preset link configuration rule comprises a plurality of rules a priority of a former rule is higher than a priority of a latter rule (Morita Para. [0136], processing of rules for each action is executed in order of priority in a list of rules, the former rule has a higher priority than the latter rule).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Van with the teaching of Morita for wherein when the preset link configuration rule comprises a plurality of rules a priority of a former rule is higher than a priority of a latter rule.
One of ordinary skilled in the art would have been motivated because it offers the advantage of allowing the system to acquire and process rule having the highest priority first (see Morita Para. [0136]).

As per claim 6, Van-Kalra-Morita discloses the method according to claim 5 as set forth above, Van-Kalra also discloses when the preset link configuration rule comprises link name matching and link type matching (Kalra Fig. 3, identify common service related characteristics at 144; Kalra col. 7 lines 43-46, Each queried public device (140) receives this information (142) and compares it to its own stored information to identify other CPDs that share service related characteristics with the new CPD (144); Kalra col. 4 lines 65-67, service related characteristics may include, for example, a site identification, a virtual private network (VPN) identification [link name], topology of the VPN, e.g., hub-spoke or mesh, information about CPD 12A, e.g., product type, version, and the like, IP address. Quality of Service (QoS) information, and type of VPN [link type]), the generating a first link configuration parameter of the first site (see Van Fig. 20, parameters for VHE Interfaces ~320) and a second link configuration parameter of the second site (see Van Fig. 24, parameters for CPE Interfaces ~520)]) according to a preset link configuration rule (Kalra col. 8 lines 3-11, the new CPD automatically configures itself to join the existing shared service based on the discovered information (108). For example, if the shared service is a VPN, the new CPD may automatically establish an IPsec tunnel to the hub device of the VPN in the case of a hub and spoke VPN. In another VP example, the new CPD may establish tunnels to each of the network devices belonging to the common VPN in the case of a mesh VPN. These indicate that configuration rules are used here to generate configuration for establishing the tunnels based on conditions such as hub and spoke or mesh VPN]) comprises: 
determining, by the controller, whether there are two links having a same link name in the first link profile and the second link profile (Kalra Fig. 3, identify common service related characteristics at 144; Kalra col. 7 lines 43-46, Each queried public device (140) receives this information (142) and compares it to its own stored information to identify other CPDs that share service related characteristics with the new CPD (144); Kalra col. 4 lines 65-67, service related characteristics may include, for example, a site identification, a virtual private network (VPN) identification [link name], topology of the VPN, e.g., hub-spoke or mesh, information about CPD 12A, e.g., product type, version, and the like, IP address. Quality of Service (QoS) information, and type of VPN [link type]), and 
configuring, by the controller, a first link in the first link profile and a second link in the second link profile as a logical link (Van Para. [0211], The first available IP address can also be retrieved in 159 from the subnet repository [670] and assigned to the GRE interface of the VHE node; Van Para. [0269], In (179), the first available IP addresses can be retrieved from the subnet repository and assigned to each GRE interface of the CPE node) when the first link and the second link have a same link name (Kalra Fig. 3, identify common service related characteristics at 144; Kalra col. 7 lines 43-46, Each queried public device (140) receives this information (142) and compares it to its own stored information to identify other CPDs that share service related characteristics with the new CPD (144); Kalra col. 4 lines 65-67, service related characteristics may include, for example, a site identification, a virtual private network (VPN) identification [link name], topology of the VPN, e.g., hub-spoke or mesh, information about CPD 12A, e.g., product type, version, and the like, IP address. Quality of Service (QoS) information, and type of VPN [link type]), and allocating a link interface IP address of the logical link to each of the first site and the second site based on the address pool, to obtain the first link configuration parameter and the second link configuration parameter (Van Para. [0211], The first available IP address can also be retrieved in 159 from the subnet repository [670] and assigned to the GRE interface of the VHE node; Van Para. [0269], In (179), the first available IP addresses can be retrieved from the subnet repository and assigned to each GRE interface of the CPE node); or 
determining, by the controller if there are not two links having a same link name in the first link profile and the second link profile, whether there are two links having a same link type in the first link profile and the second link profile (Kalra Fig. 3, identify common service related characteristics at 144; Kalra col. 7 lines 43-46, Each queried public device (140) receives this information (142) and compares it to its own stored information to identify other CPDs that share service related characteristics with the new CPD (144); Kalra col. 4 lines 65-67, service related characteristics may include, for example, a site identification, a virtual private network (VPN) identification [link name], topology of the VPN, e.g., hub-spoke or mesh, information about CPD 12A, e.g., product type, version, and the like, IP address. Quality of Service (QoS) information, and type of VPN [link type]); and 
configuring, by the controller, a third link in the first link profile and a fourth link in the second link profile as a logical link (Van Para. [0211], The first available IP address can also be retrieved in 159 from the subnet repository [670] and assigned to the GRE interface of the VHE node; Van Para. [0269], In (179), the first available IP addresses can be retrieved from the subnet repository and assigned to each GRE interface of the CPE node) when the third link and the fourth link have a same link type (Kalra Fig. 3, identify common service related characteristics at 144; Kalra col. 7 lines 43-46, Each queried public device (140) receives this information (142) and compares it to its own stored information to identify other CPDs that share service related characteristics with the new CPD (144); Kalra col. 4 lines 65-67, service related characteristics may include, for example, a site identification, a virtual private network (VPN) identification [link name], topology of the VPN, e.g., hub-spoke or mesh, information about CPD 12A, e.g., product type, version, and the like, IP address. Quality of Service (QoS) information, and type of VPN [link type]), and allocating a link interface IP address of the logical link to each of the first site and the second site based on the address pool (Van Para. [0211], The first available IP address can also be retrieved in 159 from the subnet repository [670] and assigned to the GRE interface of the VHE node; Van Para. [0269], In (179), the first available IP addresses can be retrieved from the subnet repository and assigned to each GRE interface of the CPE node), to obtain the first link configuration parameter and the second link configuration parameter (Van Para. [0029], deploying, using at least one scheduler, the configurations to the endpoints of the virtual private network; Van Fig. 21, VHE DMVPN Settings ~340 [first link configuration parameter]; Van Fig. 26, CPE DMVPN Settings ~540 [second link configuration parameter])
The same rationale as in claim 5 applies.

Claims 12-13 are device claims reciting similar subject matters to those recited in the method claims 5-6 respectively, and are rejected under similar rationales.

Claims 19-20 are non-transitory computer-readable medium claims reciting similar subject matters to those recited in the method claims 5-6 respectively, and are rejected under similar rationales.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh Van et al. (US 2010/0142410, Pub. Date Jun. 10, 2010, hereinafter “Van”), in view of Kalra (US 7,421,483, Date of Patent Sep. 2, 2008), in view of Morita (US 2013/0160076, Pub. Date Jun. 20, 2013), and further in view of Xiong (US 2009/0296572, Pub. Date Dec. 3, 2009).
As per claim 7, Van-Kalra-Morita discloses the method according to claim 6 as set forth above, Van-Kalra-Morita does not explicitly disclose wherein the configuring, by the controller, a third link and a fourth link as a logical link comprises: 
obtaining, by the controller if there are a plurality of third links and/or a plurality of fourth links, a target third link and a target fourth link that have closest bandwidths, and configuring the target third link and the target fourth link as a logical link.
Xiong teaches:
obtaining, by controller if there are a plurality of links, a target link that has closest bandwidth (Xiong Para. [0030], select a physical member with bandwidth closest to a required bandwidth, in order to establish MPLS tunnels).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Van with the teaching of Xiong for the configuring, by the controller, a third link and a fourth link as a logical link comprises: obtaining, by the controller if there are a plurality of third links and/or a plurality of fourth links, a target third link and a target fourth link that have closest bandwidths, and configuring the target third link and the target fourth link as a logical link.
One of ordinary skilled in the art would have been motivated because it offers the advantage of improving link bandwidth for a tunnel (Xiong Para. [0021]).

Claim 14 is device claim reciting similar subject matters to those recited in the method claim 7, and is rejected under similar rationales.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jain et al. (US 11095617) Scaling Gateway To Gateway Traffic Using Flow Hash;
Zhou et al. (US 2018/0206284) Signaling For Link Aggregation Setup And Reconfiguration;
Yi et al. (US 2020/0128430) Method For Transmitting UL Packet Based On Quality Of Service (QOS) Flow In Wireless Communication System And A Device Therefor;
Boutros et al. (US 20190238364) Specifying And Utilizing Paths Through A Network
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH NGUYEN whose telephone number is (571)272-4487. The examiner can normally be reached Monday-Friday: 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMAL B DIVECHA can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH NGUYEN/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453